Case 18-09108-RLM-11            Doc 1317       Filed 10/27/20       EOD 10/27/20 10:43:22            Pg 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


     In re:                                                  Chapter 11
                           1
     USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                           Debtor.


                 NOTICE OF PROPOSED AGENDA OF MATTERS
      SCHEDULED FOR TELEPHONIC HEARING ON OCTOBER 28, 2020 AT 1:30 P.M.

 Time and Date of Hearing:                 Wednesday, October 28, 2020, at 1:30 p.m. (prevailing
                                           Eastern time)

 Location of Hearing:                      The Hearing will proceed telephonically. The dial-in
                                           telephone number for interested parties to participate in the
                                           hearing by conference call is 1-888-273-3658, passcode:
                                           9247462#. All callers shall keep their phones muted unless
                                           addressing the Court. All callers must identify themselves
                                           and the party(ies) they represent when addressing the Court.
                                           Callers shall not place their phones on hold during the
                                           hearing.

 Copies of Documents:                      Copies of all documents filed in this chapter 11 case may be
                                           accessed      through      the      case      website     at:
                                           https://omniagentsolutions.com/usagymnastics,       or    by
                                           contacting the Debtor’s attorneys, on PACER, or from the
                                           Clerk of the Court.

 Estimated Length of Hearing:              5 minutes.




 1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
 principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11       Doc 1317     Filed 10/27/20       EOD 10/27/20 10:43:22   Pg 2 of 2




 A.    DEBTOR’S MATTERS

       1.     NTS Settlement Motion: Debtor’s Motion To Approve Settlement With National
              Travel Systems LP [Dkt. 1310].

                  a. Status: This matter is going forward.

                  b. Estimated Time Required: 5 minutes.



 Dated: October 27, 2020                          Respectfully submitted,

                                                  JENNER & BLOCK LLP

                                                  By: /s/ Catherine Steege

                                                  Catherine L. Steege (admitted pro hac vice)
                                                  Dean N. Panos (admitted pro hac vice)
                                                  Melissa M. Root (#24230-49)
                                                  353 N. Clark Street
                                                  Chicago, Illinois 60654
                                                  Tel: (312) 923-2952
                                                  Fax: (312) 840-7352
                                                  csteege@jenner.com
                                                  dpanos@jenner.com
                                                  mroot@jenner.com
                                                  Counsel for the Debtor




                                              2
